            PS 42
            (Rev 07/93)


                                                      United States District Court                                    FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF WASHINGTON

                                                       Eastern District of Washington
                                                                                                             Nov 02, 2018
                                                                                                                 SEAN F. MCAVOY, CLERK
             United States of America                                      )
                                                                           )
                              vs                                           )
                                                                           )
            Jacquelyn Marie Walker                                         )                          Case No. 2:18CR00080-LRS-1


                                    CONSENT TO MODIFY CONDITIONS OF RELEASE

         I, Jacquelyn Marie Walker, have discussed with Erik Carlson, Pretrial Services/Probation
         Officer, modification of my release as follows:

        The defendant shall participate in a mental health evaluation and attend any recommended
        treatment.

        I consent to this modification of my release conditions and agree to abide by this modification.


                                                                                                                               'l- l - ,�
                                                           Date                  Pretrial Services/Probation Officer           Date
         Jacquelyn Marie Walker                                                  Erik Carlson



    I have reviewed the conditions with my client and concur that this modification is appropriate.

                                                                                        11/1/2018

        Signature of Defense Counsel                                                    Date

     Colin Prince


fXJ                                                                                            11/2/18
                The above modification of conditions of release is ordered, to be effective on __   _

f   J          The above modification of conditions of release is not ordered.


                                                                                      November 2, 2018
    Signature of Judicial Officer                                                       Date
